Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 6, 2021

                                     No. 04-21-00049-CV

                 IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00061
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on April 5, 2021. On April 5, 2021,
appellant filed a motion requesting an extension of time to file the brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than April 26,
2021. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court